FROM GREENE.
The decision at the bar turned altogether upon the effect of the verdict as entered on the issue joined on the plaintiff's replication to the plea of the statute of limitations. It certainly is very badly expressed, and much as we are disposed to make every inference to support verdicts, we might have found much difficulty in doing so here, were the case depending on that point only. But there is another objection apparent on the record, which was overlooked by the counsel, and which is decisive, without expressing any opinion on the former. One of the defendant's pleas is a release, on which an issue was joined. To that the jury has not made, nor attempted to make, any response. The verdict is, therefore, so defective, that no judgment can be given, and there must be a venire de novo.
PER CURIAM.                                 Venire de novo.
Cited: Rogers v. Ratcliff, 48 N.C. 236.